        Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    ERICK D. RIGBY,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
    CROSSCHECK SERVICES, LLC, d/b/a
                                                                        19-cv-36-jdp
    OPTIO SOLUTIONS, LLC d/b/a
    QUALIA COLLECTION SERVICES,

                              Defendant.1


        Plaintiff Erick D. Rigby contends that defendant Optio Solutions, LLC violated the Fair

Debt Collection Practice Act (FDCPA) and the Wisconsin Consumer Act (WCA) while

attempting to collect a debt that Rigby owed to Ashley Furniture HomeStore. Optio called

Rigby 76 times over the course of four-and-a-half months. Rigby contends that Optio violated

the law by disclosing his debt to his mother, placing calls at inconvenient times, threatening to

sue and criminally prosecute him, and calling him with the intent of annoying, abusing, or

harassing him.

        Optio has moved for summary judgment on all of Rigby’s claims. The court will grant

the motion on two of Rigby’s FDCPA claims because Rigby has failed to adduce evidence that

Optio disclosed his debt to his mother and placed calls at inconvenient times. But the court

will deny the rest of Optio’s motion. There are genuine disputes of material fact about whether


1
 The caption of Rigby’s complaint names “Crosscheck Services, LLC” as the defendant doing
business under the names Optio Solutions, LLC and Qualia Collection Services. But in its
answer and summary judgment brief, Optio says that it is owned by a corporation called
“CrossCheck, Inc.,” and that it “has no association with CrossCheck Services, LLC.” Dkt. 4,
at 1 n.1, and Dkt. 17, at 1 n.1. Neither party has moved to amend the caption or dismiss
Crosscheck Services, LLC from the case, so the court has not modified the caption.
        Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 2 of 15



Optio threatened to sue or criminally prosecute Rigby, and whether Optio called him with the

intent to annoy, abuse, or harass him. Those FDCPA claims and the associated WCA claims

will proceed to trial.

       The parties previously moved to extend all pretrial deadlines by 60 days, Dkt. 35, which

the court denied. Dkt. 36. Rigby has now filed a motion seeking clarification about the reason

for the denial. Dkt. 37. The court provides the following clarification: although we will not be

able to begin trial on May 11, 2020, the court expects to have cases ready for trial at the earliest

available opportunity. Blanket extensions will create an overwhelming backlog that the court

will not be able to address once the coronavirus emergency abates.



                                     UNDISPUTED FACTS

       Except where noted, the following facts are undisputed.

       In July of 2018, Erick Rigby bought furniture from Ashley’s Furniture HomeStore,

which he paid for by check. Rigby’s checks bounced, and his debt was placed with defendant

Optio Solutions, LLC, a debt collection agency. Between August 31, 2018 and January 15,

2019, Optio called Rigby 76 times—sometimes multiple times in one day. Rigby would

routinely answer the calls, realize that it was Optio, and then hang up. But on eight occasions,

Rigby had conversations with Optio representatives. Rigby says that during at least one of these

conversations, an Optio representative threatened to sue him and to file criminal charges. Optio

denies this. Rigby also says that Optio called his mother and told her that Rigby owed a debt.

Optio concedes that it called Rigby’s mother in January 2019, but it denies having told her

about Rigby’s debt.




                                                 2
         Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 3 of 15



         On three occasions, Rigby asked Optio to pause or stop the calls. The first such

conversation occurred on October 2, 2018, during Optio’s sixth call to Rigby. Rigby told Optio

that he couldn’t pay the debt that day and asked that Optio call him back in two weeks. The

Optio representative agreed, but Optio ultimately waited only ten days before resuming the

calls.

         The second conversation occurred on December 12, 2018, by which point Rigby had

received more than 50 calls. Rigby told the Optio representative that he did “not want any[]

more phone calls” from Optio and that he “only want[ed] contact by mail.” Dkt. 20-1, at 21.

Nonetheless, Optio called Rigby back mere minutes after this conversation, but the call ended

after only one second. See Dkt. 31-5, at 2. Rigby, who was by this point “very upset,” called

Optio back and asked to speak to a supervisor. Dkt. 20-1, at 20. Ultimately, that conversation

resulted in Rigby agreeing to a payment plan with Optio. But Rigby didn’t end up making any

payments because he didn’t submit the required paperwork, and Optio resumed calling Rigby.

         The third conversation occurred on January 8, 2019, when Rigby told an Optio

representative that he was working with someone on “correcting [his] credit” and that he did

“not need t[o] t[alk] to” Optio. Id. at 9. Optio continued calling Rigby even so, up until the

day before Rigby filed this lawsuit on January 16, 2019.



                                         ANALYSIS

A. Overview of claims and summary judgment standard

         Rigby asserts claims under the FDCPA and the WCA: (1) Optio’s alleged disclosure of

Rigby’s debt to his mother, in violation of 15 U.S.C. § 1692b(2) of the FDCPA; (2) Optio’s

placement of calls to Rigby at times that Optio knew or should have known were inconvenient


                                              3
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 4 of 15



to Rigby, in violation of 15 U.S.C. § 1692c(a)(1) of the FDCPA; (3) Optio’s threats to file

litigation and pursue criminal charges against Rigby, in violation of 15 U.S.C. §§ 1692e and

1692f of the FDCPA and § 427.104(1)(j) of the WCA; and (4) Optio’s use of phone calls to

annoy, abuse, or harass Rigby, in violation of 15 U.S.C. § 1692d of the FDCPA and

§ 427.104(1)(h) of the WCA.

       The parties do not consistently distinguish between the FDCPA and WCA claims in

their analysis, and the Wisconsin Supreme Court has imported the standards applicable under

the FDCPA in analyzing WCA claims. See Brunton v. Nuvell Credit Corp., 2010 WI 50, ¶ 45,

325 Wis. 2d 135, 161–62, 785 N.W.2d 302, 314. So the court will analyze the FDCPA claims

and WCA claims together.

       Summary judgment is appropriate if the moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242 (1986). “To survive summary judgment, the nonmovant must produce

sufficient admissible evidence, taken in the light most favorable to it, to return a jury verdict

in its favor.” Fleischman v. Cont'l Cas. Co., 698 F.3d 598, 603 (7th Cir. 2012). It may not simply

rely on the allegations in its pleadings to create a genuine dispute but must “demonstrate that

the record, taken as a whole, could permit a rational finder of fact to rule in [its]

favor[.]” Johnson v. City of Fort Wayne, 91 F.3d 922, 931 (7th Cir. 1996).

B. Alleged disclosure of Rigby’s debt to his mother

       Under 15 U.S.C. § 1692b(2), “[a]ny debt collector communicating with any person

other than the consumer for the purpose of acquiring location information about the


                                                4
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 5 of 15



consumer” is prohibited from disclosing to the third party “that such consumer owes any debt.”

In his complaint, Rigby alleged that Optio contacted his mother and “disclosed that [he]

owe[d] the subject debt.” Dkt. 1, ¶ 30. Optio doesn’t dispute that it called Rigby’s mother, but

it contends that Rigby hasn’t adduced admissible evidence that Optio’s representative disclosed

to her that Rigby owed a debt. The court agrees.

       At her deposition in this case, Rigby’s mother testified that she remembered receiving

a call from someone asking about Rigby, but she could not remember the identity of the caller

or the substance of their conversation. Dkt. 26 (Wood Dep. 9:1–12:21). When asked if she

recalled whether the caller had disclosed that her son owed a debt, she said “Sir, I do not recall

any specifics. I’m sure I asked who they were. I’m sure they said that it was a personal matter,

which is in my mind, raising six children, an implication that they owe somebody something.”

Id. at 13:24–14:3. This testimony sheds no light on whether Optio improperly disclosed Rigby’s

debt, and it isn’t sufficient to raise an inference that Optio violated § 1692b(2).

       Attempting to surmount this evidentiary deficit, Rigby points to his deposition

testimony regarding the conversation he had with his mother following the call from Optio:

               Q. [W]hat did your mom say [Optio] told her?

               A. That was so long ago, I don’t recall exactly what they said --
               what she said.

               Q. Okay. Do you know whether [Optio] disclosed that you owed
               a debt to your mother?

               A. Yes, because that upset me.

               Q. How do you know that?

               A. Well, that’s what she said. She said that they called and that
               they were looking to get ahold of me because I owed them money.




                                                5
         Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 6 of 15



Dkt. 24 (Rigby Dep. 30:10–21). This testimony is hearsay, so it isn’t admissible as evidence

that Optio disclosed Rigby’s debt to his mother. See Fed. R. Evid. 802. Rigby doesn’t contend

otherwise, nor does he argue that the testimony falls into a hearsay exception. Instead, he notes

that his mother testified that she “didn’t have any reason to doubt” Rigby’s memory of their

conversation. Dkt. 26 (Wood Dep. 21:7–8). But regardless whether Rigby’s account of his

conversation with his mother is accurate, that conversation is not admissible evidence of any

improper disclosure by Optio. Rigby doesn’t have personal knowledge of what the Optio

representative said to his mother, and his mother doesn’t remember the substance of the call.

“[A] court may consider only admissible evidence in assessing a motion for summary

judgment,” Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009), and Rigby’s second-hand

account isn’t admissible.

         Rigby faults Optio for the lack of evidence, complaining that he “should not be punished

because of Optio’s failure to record conversations.” Dkt. 31, at 14. But it is Rigby’s burden to

put forward evidence in support of his claims, not Optio’s. “When a plaintiff fails to produce

evidence, the defendant is entitled to judgment; a defendant moving for summary judgment

need not produce evidence of its own.” Marion v. Radtke, 641 F.3d 874, 876–77 (7th Cir. 2011)

(citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). There is no admissible evidence that

Optio made improper disclosures to Rigby’s mother, so the court will dismiss the § 1692b(2)

claim.

C. Placement of calls at times inconvenient for Rigby

         Section 1692c(a)(1) of the FDCPA prohibits debt collectors from communicating with

consumers “at any unusual time or place or a time or place known or which should be known

to be inconvenient to the consumer.” The statute also provides that calls made between 8 a.m.


                                                6
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 7 of 15



and 9 p.m. are presumptively convenient “[i]n the absence of knowledge of circumstances to

the contrary[.]” Id. To survive summary judgment on a § 1692c(a)(1) claim, a plaintiff must

adduce evidence that he gave the defendant some “reason to believe that . . . phone calls[]

made during presumptively convenient hours[] were inconvenient.” Sellers v. State Collection

Serv., Inc., No. 15-cv-148-jdp, 2016 WL 1179231, at *3 (W.D. Wis. Mar. 24, 2016). The focus

is on whether the defendant displayed “disregard of a known or obvious time or place

restriction—like calling someone at midnight.” Id. (quoting Saunders v. NCO Fin. Sys., Inc., 910

F. Supp. 2d 464, 470 (E.D.N.Y. 2012)).

       Here, there is no dispute that all of Optio’s calls to Rigby were placed between the

presumptively convenient hours of 8 a.m. to 9 p.m. But Rigby points to three instances in

which he says he communicated to Optio’s representatives that their calls were made at an

inconvenient time or place and was ignored. First, he notes that on October 2, 2018, he told

Optio that he “c[ouldn’t] pay anything today” and “asked that [Optio] call him in 2 weeks.”

Dkt. 20-1, at 32. The Optio representative indicated that he would “call [him] then,” id., but

ultimately Optio waited only ten days—until October 12—to resume calling Rigby. See

Dkt. 31-5, at 2.

       Rigby contends that his statement was sufficient to put Optio on notice that any calls

over the following two weeks would be inconvenient for him. But Rigby stated that Optio

should refrain from calling him for two weeks because he didn’t have funds to pay Optio, not

because the time or place of the call was inconvenient. Typically, debt collectors violate

§ 1692c(a)(1) when they persist in calling a consumer at work after being told to stop, or when

they call at specific times of day that the consumer has told them are inconvenient. See, e.g.,

Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 773 (7th Cir. 2003); Sellers, 2016 WL


                                               7
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 8 of 15



1179231, at *3–4. Under Rigby’s reasoning, a consumer could indefinitely delay debt

collection efforts simply by saying that he couldn’t pay, and the debt collector would have to

refrain from calling the consumer until the time the consumer said that he could pay. Rigby

doesn’t cite and the court is not aware of any cases in which courts have understood

§ 1692c(a)(1) to protect consumers from the inability to pay a debt at the time of a debt

collection call. So Rigby’s October 2, 2018 statement to Optio does not create a genuine issue

about whether Optio violated § 1692c(a)(1).

       The second and third calls also did not violate § 1692c(a)(1) for the same reasons. Rigby

says that on December 12, 2018, after receiving three Optio phone calls in quick succession,

he told the Optio representative that he did “not want any[] more phone calls” from Optio and

that he “only want[ed] contact by mail.” Dkt. 20-1, at 21. Nonetheless, Optio proceeded to

call Rigby a fourth time, see Dkt. 31-5, at 2, prompting a “highly irritated” Rigby to call Optio

back and ask to speak to a supervisor. Dkt. 24 (Rigby Dep. 23:12–24:18). Likewise, on January

8, 2019, Rigby told an Optio representative that he was working with someone on “correcting

[his] credit” and that he did “not need t[o] t[alk] to” Optio, at which point he ended the call.

Dkt. 20-1, at 9.

       These instances might raise triable issues about whether Optio intended to annoy,

abuse, or harass Rigby in violation of 15 U.S.C. § 1692d. That issue is discussed below. But

these are not calls made at times or places that Optio knew or should have known were

inconvenient. Rigby made it clear that he found the calls irritating and that he wanted them to

stop, but he said nothing that would specifically alert Optio that it was calling Rigby at

inconvenient times or places. See, e.g., Sellers, 2016 WL 1179231, at *3 (no violation of

§ 1692c(a)(1) where plaintiff “stated only that he did not want to talk” and “wanted defendant


                                               8
          Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 9 of 15



to stop calling him, period,” but “did not say anything about the timing or location of the

phone calls”). So the court will grant summary judgment to Optio on Rigby’s § 1692c(a)(1)

claims.

D. Threats to sue or criminally prosecute Rigby

          Section 1692e of the FDCPA prohibits debt collectors from using “any false, deceptive,

or misleading representation or means in connection with the collection of any debt,” including

by threatening to “take any action that cannot legally be taken or that is not intended to be

taken.” 15 U.S.C. § 1692e, e(5). Section 1692f prohibits debt collectors from employing

“unfair or unconscionable means to collect or attempt to collect any debt.” And Wis. Stat.

§ 427.104(1)(j) prohibits debt collectors from “claim[ing], or attempt[ing] or threaten[ing] to

enforce a right with knowledge or reason to know that the right does not exist.” Rigby contends

that Optio did all of these things when it threatened him with litigation and criminal charges.

          Optio does not dispute that such threats would provide a basis for liability under these

statutory provisions. Instead, it contends that Rigby has failed to adduce sufficient evidence

that Optio actually made these threats. There is no record of threats in Optio’s call records, in

which Optio representatives summarized the contents of their conversations with Rigby. See

Dkt. 20-1; Dkt. 33-1; Dkt. 33-2. Nor were any threats made during Optio’s December 13,

2018 phone call to Rigby, which is the only conversation that Optio recorded and submitted

into the record in this case. See Dkt. 20-2 (audio recording). The only evidence that Optio

threatened Rigby is Rigby’s own testimony. At his deposition, Rigby testified that during one

phone call, an Optio representative said that Optio was “going to pursue criminal charges of

theft,” and that on one or more occasions, Optio “threatened to sue [him].” Dkt. 24 (Rigby




                                                 9
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 10 of 15



Dep. 26: 20–21, 10). Rigby could not recall the specific date of these conversations, nor could

he remember the name of the person or persons who made these threats.

       Optio contends that Rigby’s testimony is “nothing more than his own self-serving

speculation,” which is insufficient to survive summary judgment. Dkt. 17, at 14. But Rigby was

not speculating: he was testifying to a specific memory of a conversation that he had

participated in. “[U]ncorroborated self-serving testimony, if based on personal knowledge or

firsthand experience, may prevent summary judgment against the non-moving party, as such

testimony can be evidence of disputed material facts.” Montgomery v. Am. Airlines, Inc., 626 F.3d

382, 389 (7th Cir. 2010) (citation and quotation marks omitted). Optio may not think Rigby’s

testimony is credible, but “district courts presiding over summary judgment proceedings may

not weigh conflicting evidence or make credibility determinations, both of which are the

province of the jury.” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704–05 (7th Cir.

2011) (internal citations and quotation marks omitted). So the court will deny Optio’s motion

for summary judgment on Rigby’s 15 U.SC. §§ 1692e and 1692f and Wis. Stat.

§ 427.104(1)(j) claims.

E. Phone calls intended to annoy, abuse, or harass Rigby

       Under § 1692d of the FDCPA, “[a] debt collector may not engage in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.” 15 U.S.C. § 1692d. That prohibition encompasses “[c]ausing a telephone

to ring or engaging any person in telephone conversation repeatedly or continuously with intent

to annoy, abuse, or harass any person at the called number.” 15 U.S.C. § 1692d(5).2 Similarly,


2
 Rigby cites both § 1692d and 1692d(5) as bases for his claims, but he doesn’t allege any
harassing conduct apart from phone calls. Where the “evidence and allegations in a case fall
entirely under § 1692d(5), the [c]ourt need not separately analyze [a plaintiff’s] claims under

                                               10
      Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 11 of 15



Wis. Stat. § 427.104(1)(h) prohibits debt collectors from engaging in conduct “which can

reasonably be expected to threaten or harass the customer or a person related to the customer.”

Rigby contends that Optio’s numerous and persistent phone calls, in combination with the call

to his mother and Optio’s threat of litigation and criminal prosecution, create a triable issue

about whether Optio intended to annoy, abuse, or harass him within the meaning of

§ 1692d(5). The court agrees.

       “There is no precise test for determining when repeated phone calls violate § 1692d(5),”

but “courts of this circuit typically look to the volume and pattern of calls made, as well as

whether a plaintiff has requested that a collection agency stop calling.” Bruner v. AllianceOne

Receivables Mgmt., Inc., No. 15 C 9726, 2017 WL 770993, at *2 (N.D. Ill. Feb. 28, 2017)

(collecting cases). Such evidence can raise genuine issues about whether the debt collector

intended to annoy, abuse, or harass the consumer, as opposed to simply contact him. Here, it

is undisputed that Optio called Rigby a total of 76 times over a period of four-and-a-half

months, and that it would sometimes repeatedly call Rigby within the span of a few minutes.

It is also undisputed that Rigby asked Optio to pause or stop the calls on three occasions.

Nonetheless, Optio argues that no reasonable jury could conclude that it intended to annoy,

abuse, or harass Rigby because the volume and pattern of calls that Rigby received do not rise

to the level of a § 1692d(5) violation as a matter of law, and because there is circumstantial

evidence that Optio was merely trying to get in touch with Rigby.




1692d.” Kube v. Creditors Collection Bureau, Inc., No. 10 C 7416, 2012 WL 3848300, at *1
(N.D. Ill. Aug. 30, 2012). So the court will focus its analysis on whether Rigby has adduced
evidence that Optio called him repeatedly or continuously with intent to annoy, abuse, or
harass him.


                                              11
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 12 of 15



       In support of its argument that the volume and pattern of its phone calls are insufficient

to violate the FDCPA as a matter of law, Optio cites several out-of-circuit cases in which district

courts dismissed § 1692d(5) claims when the plaintiff received a similar number of calls over a

similar time period as the one in this case. See Dkt. 17, at 10–11. But a substantial number of

decisions from district courts in the Seventh Circuit suggest that “[a]s a general rule, whether

the volume and pattern of a debt collector’s calls violates the FDCPA is a jury question.” Losch

v. Advanced Call Ctr. Techs., LLC, No. 15 C 6644, 2017 WL 1344524, at *3 (N.D Ill. Apr. 12,

2017). Courts in this circuit have generally declined to dismiss § 1692d(5) claims as a matter

of law, even when they were based on smaller call volumes than the one at issue here. See, e.g.,

Bruner, 2017 WL 770993, at *2–3 (eleven phone calls over six weeks, “an average of

[approximately] two calls per week[,] plausibly indicates intent to harass or annoy”); Swearingen

v. Portfolio Recovery Assocs., LLC, 892 F. Supp. 2d 987, 992–93 (N.D. Ill. 2012) (denying

summary judgment to debt collector who placed between 22 and 32 calls over the course of

ten weeks); Majeski v. I.C. Sys., Inc., No. 08 CV 5583, 2010 WL 145861, at *2–4 (N.D. Ill. Jan

8, 2010) (denying summary judgment to debt collector who placed 67 calls to plaintiff over

the course of six months).

       As a corollary to its argument about call volume, Optio contends that Rigby’s

§ 1692d(5) claim fails because its 76 calls to Rigby yielded only eight actual conversations.

Optio again cites district courts in other circuits that have held that significant call-to-

conversation ratios can be fatal to a § 1692d(5) claim. See Dkt. 17, at 11–12. But district courts

in this circuit tend to allow the jury to resolve such questions, regardless of the call-to-

conversation ratio. See, e.g., Kube, 2012 WL 3848300, at *2–3 (“the reasonableness of the call

volume and pattern . . . remain[ed] a genuine issue of material fact for trial” when the debt


                                                12
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 13 of 15



collector called the plaintiff 98 times over almost nine months, even though plaintiff answered

no more than six calls); Bassett v. I.C. Sys., Inc., 715 F. Supp. 2d 803, 810 (N.D. Ill. 2010)

(same when debt collector called 31 times over a 12 day period, even though plaintiff began

blocking calls); Majeski, 2010 WL 145861, at *2–4 (same when debt collector placed 67 calls

over six months, even though debtors screened their calls and answered the phone extremely

rarely).

           Optio argues that circumstantial evidence suggest that Optio intended only to get in

touch with Rigby, not to harass him. As evidence of its legitimate intent, Optio notes that on

December 12, 2018, after initially telling Optio to stop calling him and to contact him only by

mail, Rigby called Optio back and said he couldn’t pay anything until January but that he

would be willing to pay $100.00 per month. Dkt. 34, ¶ 12. The following day, Rigby had a 20-

minute conversation with an Optio representative, during which they agreed on a payment

plan. To set up the payment plan, Optio needed Rigby to sign an authorization form. When

Rigby didn’t return the authorization form Optio had mailed him, Optio called Rigby several

more times, but those follow-up attempts were unsuccessful. Optio says that this proves that it

was only calling Rigby to get in touch with him about the authorization form. Even assuming

this were true, it would only apply the 16 calls that Optio made to Rigby after December 13.

See Dkt. 31-5, at 2–3. It would shed no light on Optio’s intent in placing the earlier calls.

           There is some tension between § 1692d(5)’s prohibitions and the notion that debt

collection industry is a legitimate, presumptively legal industry. At a high level of abstraction,

all debt collection could be considered harassment, and the statute gives little guidance about

the line between persistent but legitimate debt collection efforts and harassment. Each case

calls for a fact-intensive inquiry. If the totality of the circumstances indicates no improper


                                                13
       Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 14 of 15



intent to harass the debtor, summary judgment will be appropriate. But in cases like this one,

where the evidence is mixed and reasonable minds might disagree, the question of intent is

properly left to the jury.

       Ultimately, the court is persuaded that a reasonable jury could find that Optio intended

to annoy, abuse, or harass Rigby for four reasons. First, as Optio continued to call Rigby week

after week with no success, “any belief that [Rigby] was not answering the calls because [he]

missed them inadvertently or that [he] would have wanted to be called at a different time

became less and less reasonable—or so a reasonable jury could find.” Losch, 2017 WL 1344524,

at *3. Second, Rigby asked Optio to pause or cease the calls on three occasions. Optio says that

these requests were equivocal, or that Rigby subsequently withdrew them by calling Optio back,

but a reasonable jury might conclude that Rigby’s requests were sufficient to have put Optio

on notice that its calls were harassing and unwelcome, and that Optio’s persistence in calling

Rigby demonstrated an intent to harass. Third, Rigby adduces evidence that Optio called his

mother in January 2019, even though Optio had already contacted Rigby directly and knew

how to get in touch with him by that point. This might lead a reasonable jury to conclude that

Optio intended to humiliate or harass Rigby rather than obtain his location information.

Fourth, Rigby says that Optio threatened him with litigation and criminal charges. If a jury

were to believe Rigby’s account, it could reasonably conclude that Optio did so with an intent

to abuse or harass Rigby. The court will deny Optio’s motion for summary judgment on the 15

U.S.C. § 1692d(5) and Wis. Stat. § 427.104(1)(h) claims.




                                              14
Case: 3:19-cv-00036-jdp Document #: 38 Filed: 03/27/20 Page 15 of 15



                                    ORDER

IT IS ORDERED that:

1. Defendant Optio Solutions, LLC’s motion for summary judgment, Dkt. 16, is
   GRANTED in part and DENIED in part. The case will proceed to trial on plaintiff
   Erick D. Rigby’s claims under 15 U.S.C. §§ 1692d(5), e, and 1692f and
   Wis. Stat. § 427.104(1)(h) and (j). The remaining claims are DISMISSED.

2. Plaintiff Erick Rigby’s motion for clarification, Dkt. 37, is GRANTED. The parties
   must adhere to the pretrial deadlines set out in the pretrial conference order, Dkt. 8.

Entered March 27, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       15
